COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Darla Lexington v. T. Gerald Treece, Individually and as
                            Independent Executor of the Estate of John M. O’Quinn,
                            Deceased, John M. O’Quinn & Associates, PLLC, Gibbs &
                            Bruns, LLP, Needmore River Ranch, LLC, Greg LaMantia and
                            Joseph V. LaMantia, III, SCI Texas Funeral Services, Inc.
                            d/b/a Geo. H. Lewis & Sons Funeral Directors, John M.
                            O’Quinn Foundation, and Robert C. Wilson, III

Appellate case number:      01-17-00228-CV

Trial court case number:    392247-419

Trial court:                Probate Court No. Two of Harris County

        This Court’s December 27, 2017 and April 26, 2018 Orders had granted the motions
filed by appellant, Darla Lexington, and appellees to file their briefs and appendices under
seal to comply with the trial court’s protective order and sealing order. This Court’s June
25, 2018 Order had granted the second extension request of the appellants to file their reply
brief by July 23, 2018, but with no further extensions.
        On July 23, 2018, appellant, Darla Lexington, filed her partially unopposed motion
to file her reply brief under seal by July 27, 2018. Appellant attached the trial court’s
“Agreed Protective Order.”
        Accordingly, the Court grants appellant’s motion and orders appellant to submit
the reply brief to the Clerk of this Court by July 27, 2018, with no further extensions.
The Court directs the Clerk of this Court to file the appellant’s reply brief under seal and
not file it electronically. See TEX. R. APP. P. 9.2(c)(3) (“Documents filed under seal, . . .
or to which access is otherwise restricted by . . . court order must not be electronically
filed.”).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court
Date: July 27, 2018